Dismissed and Memorandum Opinion filed August 16, 2007







Dismissed
and Memorandum Opinion filed August 16, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00519-CV
____________
 
TAM NGUYEN,
Appellant
 
V.
 
DISCOVER BANK,
Appellee
 

 
On Appeal from County
Court No. 3
Galveston County,
Texas
Trial Court Cause No.
56,161
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed February
22, 2007.  No motion for new trial was filed.  Appellant=s notice of appeal
was filed May 3, 2007.    




The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1.         Appellant=s notice of appeal
was not filed timely. A motion for extension of time is necessarily implied
when an appellant, acting in good faith, files a notice of appeal beyond the
time allowed by rule 26.1, but within the fifteen-day grace period provided by
Rule 26.3 for filing a motion for extension of time.  See Verburgt v. Dorner,
959 S.W.2d 615, 617-18 9 (1997) (construing the predecessor to Rule 26). 
However, the appellant must offer a reasonable explanation for failing to file
the notice of appeal in a timely manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959
S.W.2d at 617-18.  Appellant=s notice of appeal was not filed within
the fifteen-day period provided by rule 26.3.
However, appellant=s notice of appeal indicated he did not participate in the hearing that
resulted in the judgment complained of but does not comply with the
requirements of Rule 25.1(d)(7).  Tex.
R. App. P. 25.1(d)(7).  A court of appeals has jurisdiction over an
appeal when an appellant files an instrument that is Aa bona fide attempt to invoke
appellate court jurisdiction.@  City of San Antonio v. Rodriguez, 828 S.W.2d 417,
418 (Tex. 1992) (per curiam) (holding that notice of appeal filed under the
wrong docket number is a bona fide attempt to invoke appellate jurisdiction). 
An appellant should be given an opportunity to amend a defective perfecting
instrument before the court of appeals may dismiss an appeal.  See id.
at 500.  Appellant made a bona fide attempt to invoke our jurisdiction and was
granted an opportunity to amend his defective notice of appeal.
On June
28, 2007, appellant was ordered to file an amended notice of appeal with the
clerk of this Court on or before July 19, 2007, or the appeal would be
dismissed.  See Tex. R. App. P. 25.1(f);
Tex. R. App. P. 42.3.  Appellant filed
no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 16, 2007.
Panel consists of Chief Justice
Hedges, Justices Yates, and Frost.